Case 1:19-cv-04977-JPC Document 132-4 Filed 04/09/21 Page 1 of 3




                     EXHIBIT D
                Case 1:19-cv-04977-JPC Document 132-4 Filed 04/09/21 Page 2 of 3


Mazurek, Carl

From:                             Strom, Rachel
Sent:                             Monday, February 22, 2021 2:35 PM
To:                               Larry Klayman
Cc:                               Oliver Peer; Dina James; Feder, Eric; McNamara, Elizabeth
Subject:                          RE: Moore v. Cohen


Larry,

I just wanted to follow up with you to confirm that we have not designated as confidential any portions of the
transcripts from the testimony of the three depositions you took in this case.

Thank you. Rachel

From: Larry Klayman <klaymanlaw@gmail.com>
Sent: Friday, February 12, 2021 3:16 PM
To: Strom, Rachel <RachelStrom@dwt.com>
Cc: Larry Klayman <klaymanlaw@gmail.com>; Oliver Peer <oliverpeerfw@gmail.com>; Dina James
<daj142182@gmail.com>; Feder, Eric <EricFeder@dwt.com>; McNamara, Elizabeth <lizmcnamara@dwt.com>
Subject: Re: Moore v. Cohen

[EXTERNAL]

As I predicted with the Court how you would misuse the protective order. This is sanctionable and unethical.
We are moving for sanctions and other appropriate relief before all appropriate fora. I take it you will not
consent.

Apparently it is OK to defame Chief Justice Moore and harm him and his family by branding him as a pedofile,
but Cohen is a "protected species" because he gave a video deposition in some residence which no one could
tell where it is. Nevermind that your clients broadcast the defamation widely in the United States and overseas
and then sought Emmys for it for their "handiwork, comprised of lying and fraudulent acts "for profit."

In all honesty, you at Davis Wright (including one of your other partners Laura Handman) are among the most
dishonest and unethical lawyers that in 44 years I have ever experienced. and I have seen alot.

It is also apparent from the video that someone was feeding him answers as he was testifying under oath. We
will be seeking discovery over this.

You obviously think you have the judge and the New York State bar are "in your hip pocket." We will see if
you are right!

Govern yourselves accordingly.



Larry Klayman, Esq.

On Fri, Feb 12, 2021 at 11:49 AM Strom, Rachel <RachelStrom@dwt.com> wrote:
                         Case 1:19-cv-04977-JPC Document 132-4 Filed 04/09/21 Page 3 of 3

Counsel,



Pursuant to Section 4 of the Protective Order entered by Judge Cronan [ECF 104] in the above-referenced case,
Defendants hereby designate the video of the deposition of Sacha Noam Baron Cohen as confidential, and
therefore subject to the terms governing use of confidential information outlined in Sections 7-12 of the
Protective Order. The designation is based on the fact that the video consists of footage of Cohen in a private
residence.



We will provide confidentiality designations for the transcript itself, if any, within the time prescribed by the
Protective Order.



Thank you.




Rachel Strom | Davis Wright Tremaine LLP
1251 Avenue of the Americas, 21st Floor | New York, NY 10020
Tel: (212) 402-4069 | Fax: (212) 379-5244
Email: rachelstrom@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.
